ON MOTION
PER CURIAM.

ORDER

The court treats Todd M. Jack’s letter received on March 6, 2006 as a motion for reconsideration of this court’s previous rejection of his petition for review as untimely.
A petition for review must be received by the court within 60 days of receipt of the Board’s final decision or order. 5 U.S.C. § 7703(b)(1). Jack argues that he timely placed his petition for review in the mail before the due date. However, to be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (petition is filed when received by this court; court dismissed petition received nine days late).
Jack received the Board’s decision on December 19, 2005. Thus, his petition for review was due in this court on Friday, February 17, 2006, 60 days after Jack’s receipt of the Board decision. On Tuesday, February 21, 2006, the court received a document from Jack, which the court rejected as an untimely petition for review.
Because the petition for review was untimely, it must be dismissed. Monzo v. Dep’t of Transp., Fed. Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984) (the period for petitioning for review is statutory, mandatory, and jurisdictional); Pinat, 931 F.2d at 1546 (deadline for fifing petition for review may not be waived).
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is denied and this petition for review is dismissed as untimely.
(2) Each side shall bear its own costs.